Fourth Court of Appeals
                                 San Antonio, Texas
                                      August 14, 2015

                                    No. 04-15-00114-CV

                     Hari Prasad KALAKONDA and Latha Kalakonda,
                                     Appellants

                                              v.

                              ASPRI INVESTMENTS, LLC,
                                       Appellee

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-16394
                         Honorable Karen H. Pozza, Judge Presiding


                                       ORDER
       Appellee’s motion to strike is denied. However, the parties are advised the court will
consider only those matters that were before the trial court at the time of the rulings being
reviewed.



                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of August, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court